In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00150-CR
     ___________________________

  LEONARD STANSBERRY, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. F16-216-362


  Before Gabriel, Pittman, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant Leonard Stansberry appeals his conviction for murder and resulting

twenty-five year sentence. See Tex. Penal Code Ann. § 19.02(b)(1) (West 2011). In

five points, he argues the trial court reversibly erred by denying his pretrial motions to

suppress evidence and by admitting certain expert testimony from a Texas Ranger and

the medical examiner during his trial. We affirm.

                                 I. BACKGROUND

      On March 7, 2015, Stansberry called 911 and reported that he needed an

ambulance to respond to his residence. Throughout the duration of the six-minute

and forty-eight second phone call, the 911 dispatcher repeatedly asked Stansberry to

tell her what had happened, but he never did. Both police and paramedics were

dispatched to the residence. When the paramedics arrived, Stansberry emerged from

his garage and said that Kenicqua Cherry—who went by Kiki and whom he had been

dating for about a year—had shot herself. The paramedics ultimately transported

Kiki to the hospital where she was pronounced dead from a single gunshot wound to

her chest.

      Following an extensive investigation, law enforcement officers concluded that

Kiki had not shot herself like Stansberry said. Rather, they believed the evidence

showed that Stansberry had shot her. A grand jury indicted Stansberry for murder.

See id. § 19.02(b)(1), (2). A jury found him guilty and assessed his punishment at

twenty-five years’ confinement, and the trial court sentenced him accordingly.

                                            2
 II. THE TRIAL COURT DID NOT ERR BY DENYING STANSBERRY’S
               PRETRIAL MOTIONS TO SUPPRESS

      In his first two points, Stansberry argues the trial court erred by denying two

suppression motions. We review a trial court’s ruling on a motion to suppress

evidence under a bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673

(Tex. Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical fact

and application-of-law-to-fact questions that turn on an evaluation of credibility and

demeanor, but we review de novo application-of-law-to-fact questions that do not

turn on credibility and demeanor.       Amador, 221 S.W.3d at 673; Estrada v. State,

154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v. State, 68 S.W.3d 644, 652–53

(Tex. Crim. App. 2002).

             A. MOTION TO SUPPRESS VIDEO OF POLICE INTERVIEW

      In his first point, Stansberry argues the trial court erred by partially denying his

pretrial motion to suppress a video recording of a police interview he voluntarily

attended with his lawyer.

                             1. THE EVIDENCE AT ISSUE

      On March 7, 2015, the day Kiki was shot, Stansberry voluntarily submitted to

an interview with Detective Scott Miller at the Denton police department. Detective

Miller interviewed Stansberry again on March , and then again on July 22. All of these

interviews were video recorded, and Stansberry’s motion sought to prevent all three


                                           3
interviews from coming into evidence at trial. However, Stansberry’s first point

involves only the trial court’s ruling regarding the March 18 interview.

      Stansberry attended the March 18 interview with his lawyer, and the recording

of that interview is approximately one hour and sixteen minutes. Neither Stansberry

nor his lawyer were informed that the interview was being video recorded. During

the interview, Detective Miller stepped out of the room on two occasions, but the

video recording equipment continued recording the room in his absence. On the first

occasion, approximately eight minutes and twenty-six seconds elapsed from the time

Detective Miller left the room until the time he returned. Both Stansberry and his

lawyer remained in the interview room during this time, and they spoke with each

other during some of it.

      When Detective Miller returned, the interview resumed until approximately the

forty-four minute, twenty-one second mark, at which point some cordial discussion

continued between Detective Miller and Stansberry’s lawyer that did not involve the

details of this case. That off-topic discussion continued for a few minutes, and then

Detective Miller stepped out of the room again, this time for just over a minute.

Stansberry and his lawyer again chatted during Detective Miller’s brief absence before

Detective Miller returned and asked Stansberry’s lawyer to join him outside the

interview room.     Stansberry’s lawyer complied, leaving Stansberry alone in the

interview room for approximately twenty-five minutes before Stansberry was



                                           4
informed he was free to leave. Stansberry moved to suppress the video of the

March 18 interview in its entirety.

                             2. THE SUPPRESSION HEARING

      At the suppression hearing, the State indicated that it intended to introduce a

redacted portion of Stansberry’s March 18 interview but that it did not intend to

introduce any portion of the video showing Stansberry and his lawyer during

Detective Miller’s first absence or any portion of the video past the forty-four minute,

twenty-one second mark.1 Stansberry, however, objected to the admission of any

portion of the March 18 interview, arguing that the entire video had to be suppressed

under article 38.23 of the code of criminal procedure because portions of the video

captured communications in violation of Texas law.             Specifically, Stansberry

complained the video was recorded in violation of (1) penal code section 16.02(b)

because it captured oral communications between his lawyer and him at times when

the person making the recording was not a party to those communications; and

(2) the attorney-client privilege because it captured communications between

Stansberry and his lawyer.

      At the suppression hearing, Detective Miller testified that he arranged the

March 18 interview, which he conducted in one of the Denton police department’s


      1
       Because Detective Miller’s second absence occurred after the forty-four
minute, twenty-one second mark in the video, it follows that the State implicitly
represented that it did not intend to introduce any part of the video showing
Stansberry and his lawyer during Detective Miller’s second absence.

                                           5
interview rooms. Detective Miller stated that he recorded the interview on video and

never told Stansberry or his attorney that he was doing so. He testified that he

conducted the interview “with the sole purpose of trying to secure a piece of

evidence, that being a tape-recorded conversation that [he] had.” Detective Miller

agreed that he twice left the interview room during the interview and that he left the

video recording equipment running during the times he was out of the interview

room. He further testified that he recorded oral communications between Stansberry

and his lawyer; intentionally intercepted those oral communications via the video

recording equipment; and intentionally disclosed the contents of the intercepted oral

communications to the district attorney.

      After reviewing the entire video of the interview and considering the testimony

presented at the hearing, the trial court denied Stansberry’s motion as to the portion

of the video starting at the beginning through the point that Detective Miller left the

room the first time, and it granted Stansberry’s motion as to the portion after that

point.2 During trial, over Stansberry’s renewed objections, the trial court admitted,

and the State published to the jury, the portion of the interview up to the point where

Detective Miller left the room the first time.




      2
       Specifically, the trial court ruled that “with regards to anything prior to
23 minutes 36 seconds, at which point the investigator leaves, that the motion to
suppress with regard to that is denied. From that point forward in the interview, the
motion to suppress is granted.”

                                            6
                                     3. ANALYSIS

       On appeal, Stansberry argues the trial court should have suppressed the entire

video based on code of criminal procedure article 38.23(a). As applicable here, article

38.23(a) bars the admission of evidence that a police officer obtained in violation of

any Texas law. See Tex. Code Crim. Proc. Ann. art. 38.23(a) (West 2018). Stansberry

argues two violations of Texas law occurred in connection with the video recording.

He contends Detective Miller captured communications between him and his lawyer

in violation of penal code section 16.02(b) and in violation of the attorney-client

privilege.

       Importantly, Stansberry does not contend the trial court admitted any portion

of the video where Detective Miller was not present in the room.3 Nor does he argue

that the portion of the video admitted at trial itself was recorded in violation of penal

code section 16.02(b) or the attorney-client privilege.4 And Stansberry does not cite

us to any authority for the proposition that article 38.23(a) requires a trial court to

suppress an entire video where only a portion of the video was obtained in violation

of State law.

       Article 38.23(a) bars the admission of evidence that a police officer obtained in

violation of Texas law. See id. As we have noted, throughout the entire portion of the


       3
        As noted above, the trial court did not do so.

       And even if we were to construe his brief as making this argument, as we
       4

discuss below, that argument would be unpersuasive.

                                           7
video that the trial court admitted at trial, Detective Miller was present in the

interview room and a party to the communications. For that reason, that portion of

the video did not violate the attorney-client privilege or penal code section 16.02(b),

the only violations of Texas law that Stansberry alleges. See Tex. Penal Code Ann.

§ 16.02(c)(3), (4) (West Supp. 2018) (providing generally that “[i]t is an affirmative

defense to prosecution under Subsection (b)” that the person who intercepted an oral

communication was a party to the communication); Williams v. State, 417 S.W.3d 162,

185–86 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d) (noting the attorney-client

privilege applies to “confidential” communications, that is, communications that are

“not intended to be disclosed to third persons other than those to whom disclosure is

made in furtherance of the rendition of professional legal services to the client”).

Consequently, article 38.23(a) did not bar the admission of that portion of the video at

trial, and thus, the trial court did not err by denying Stansberry’s motion to suppress

as to that portion of the video.

      We overrule Stansberry’s first point.

           B. MOTION TO SUPPRESS CRIME SCENE RECONSTRUCTION

      In his second point, Stansberry argues the trial court erred by denying his

pretrial motion to suppress photographs and measurements investigators took, as well

as a crime scene reconstruction that investigators conducted, pursuant to a search

warrant.



                                           8
                            1. THE EVIDENCE AT ISSUE

      At the suppression hearing, Detective Miller testified that on March 12, 2015,

five days after the shooting, he obtained a search warrant to search Stansberry’s

house. In executing the search, the police seized a laptop, a thumb drive, and a

portion of the drywall where the bullet that had struck Kiki had come to rest. They

also performed gunshot residue testing and tested for the presence of blood. Of

particular importance to this appeal, Detective Miller also testified that investigators

“had taken measurements and photographs and did some reenactment of the

shooting to try to get . . . an angle consistent with what the medical examiner was

telling us.” Based on their reconstruction, investigators concluded that Kiki had not

shot herself as Stansberry had stated but rather that she had been shot while opening

the door to, and entering, Stansberry’s bedroom by someone who was sitting on the

bed. Stansberry moved to suppress anything the police did during the March 12

search other than seizing the laptop and thumb drive.

                          2. THE SUPPRESSION HEARING

      At the hearing, Stansberry took issue with the search not with regard to the

seized laptop and thumb drive but with regard to the additional investigation police

conducted while in the house, including their testing for gunshot residue, the testing

for the presence of blood, the scene reconstruction, and the additional photographs

and measurements taken at the scene. He asserted that chapter 18 of the code of

criminal procedure governs the issuance of search warrants and that chapter 18 does

                                           9
not allow a magistrate to issue a search warrant that authorizes police officers to

conduct further investigation of a crime scene. Stansberry argued the police used an

ostensibly valid purpose for obtaining a search warrant—to search for and seize

items—as a pretext for their true intent: to get back inside Stansberry’s house to

conduct an unlawful investigation. Based on his contention that the State conducted

the additional investigation under “false pretenses,” Stansberry requested the trial

court to suppress anything that transpired during the search other than the seizure of

the laptop and thumb drive.

      The prosecutor responded by pointing to two portions of Detective Miller’s

search warrant affidavit.     First, the prosecutor noted that Detective Miller had

specifically alleged that there was certain evidence at Stansberry’s house, and after

specifically listing blood, hair, saliva, bodily discharge, gunshot residue, bloody

clothing, cell phones, computers, computer tablets, and data storage devices,

Detective Miller’s affidavit added the phrase “and other evidence associated with the

ongoing death investigation” involving Kiki.      Second, the prosecutor noted that

Detective Miller’s affidavit specifically requested that a search warrant be issued “to

obtain additional measurements, additional photograph and crime scene processing

using blue star to recover latent blood evidence to either confirm or disprove

Stansberry’s version of the shooting.” The prosecutor maintained that these portions

of the affidavit expressly authorized investigators to perform the additional

measurements, take additional photographs, conduct the crime scene reconstruction,

                                          10
and test for blood and gunshot residue. And the prosecutor argued that because the

search warrant expressly authorized investigators to do those things, Stansberry’s

assertion that they used the search warrant as a pretext to do an unlawful investigation

was incorrect.

       The trial court denied Stansberry’s motion to suppress the evidence

investigators obtained pursuant to the search warrant. At trial, over Stansberry’s

objections, the trial court admitted evidence of the investigators’ additional March 12

investigation, including evidence of the scene reconstruction, photographs, and

measurements.

                                        3. ANALYSIS

       On appeal, Stansberry frames his point as one attacking the validity of the

search warrant. Relying on Groh v. Ramirez, 540 U.S. 551 (2004), Stansberry asserts

that the search warrant was invalid because it failed to describe the items to be seized

with sufficient particularity. See U.S. Const. amend IV (providing that “no Warrants

shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized” (emphasis added)).

       In the first place, we question whether Stansberry preserved this complaint. See

Darcy v. State, 488 S.W.3d 325, 327–28 (Tex. Crim. App. 2016) (noting that

preservation of error is a systemic requirement that appellate courts should review

notwithstanding whether it is raised by the parties).           Among the rules of error

preservation is the rule requiring that the complaint made on appeal must comport

                                              11
with the complaint made in the trial court. Clark v. State, 365 S.W.3d 333, 339 (Tex.

Crim. App. 2012); Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009) (“A

complaint will not be preserved if the legal basis of the complaint raised on appeal

varies from the complaint made at trial.”); Pena v. State, 285 S.W.3d 459, 464 (Tex.

Crim. App. 2009) (“Whether a party’s particular complaint is preserved depends on

whether the complaint on appeal comports with the complaint made at trial.”).

      In the trial court, Stansberry argued the March 12 scene reconstruction,

measurements, and photographs had to be suppressed because code of criminal

procedure chapter 18 does not authorize police to obtain, or a magistrate to issue, a

search warrant for the purpose of conducting additional investigation of a crime

scene. On appeal, however, Stansberry now argues that the scene reconstruction,

measurements, and photographs should have been suppressed because the search

warrant failed to list those items with sufficient particularity. Thus, Stansberry’s

appellate complaint does not comport with his complaint at trial.

      But even assuming Stansberry preserved his second point, he nevertheless

would not prevail. As we read Stansberry’s brief, it appears that he first suggests,

relying on Groh, that the warrant itself lacks sufficient particularity. While stating that

“[t]he law permits [search warrant] affidavits to be incorporated by reference to

amplify the particularity requirement of the warrant,” Stansberry also asserts, citing

Groh, that “the Fourth Amendment requirement is particularity in the warrant, not the

supporting documents.” We note that Stansberry is mistaken to the extent he argues

                                            12
that, under Groh, we may only look to the search warrant itself to determine whether it

satisfies the Fourth Amendment’s particularity requirement.

       Groh involved the government’s search of a residence pursuant to a warrant

that did not describe the persons or things to be seized. Groh, 540 U.S. at 553.

Though the warrant application, supported by a detailed affidavit, described the things

to be seized with particularity, the warrant itself failed to do so, and the warrant also

failed to incorporate by reference the itemized list of things to be seized that was

detailed in the application. Id. at 554–55. The Supreme Court concluded that the fact

that the items to be seized had been adequately described in the warrant application

did not rescue the warrant’s failure to comply with the Fourth Amendment’s mandate

that a warrant “particularly describe[] the place to be searched, and the persons or

things to be seized.” Id. at 557 (quoting U.S. Const. amend. IV (emphasis omitted)).

The Court was quick to add, however, that it was not holding that the Fourth

Amendment prohibits a warrant from cross-referencing other documents. Id. But the

warrant at issue in Groh did not incorporate the warrant application or the

accompanying affidavit by reference, and thus the Supreme Court held the warrant

was invalid for lack of particularity. See id. at 557–58.

       Unlike the warrant in Groh, the warrant here expressly incorporated Detective

Miller’s search warrant affidavit, and thus, in assessing Stansberry’s assertion that the

warrant failed to satisfy the Fourth Amendment’s particularity requirement, we

consider the affidavit and the warrant together. See Affatato v. State, 169 S.W.3d 313,

                                             13
316–17 (Tex. App.—Austin 2005, no pet.). In doing so, we ask whether an executing

officer reading the description in the warrant and affidavit would reasonably know

what items are to be seized. Porath v. State, 148 S.W.3d 402, 410 (Tex. App.—

Houston [14th Dist.] 2004, no pet.). But the requirements for a sufficiently particular

description can vary according to the thing being described.            Gonzales v. State,

577 S.W.2d 226, 228 (Tex. Crim. App. [Panel Op.] 1979).

       We turn to Stansberry’s argument for why there was insufficient particularity in

the warrant and incorporated affidavit to satisfy the Fourth Amendment. He asserts

that before searching his house, investigators knew that they wanted to follow up on

questions the medical examiner had raised about the trajectory of the bullet that

struck Kiki. He contends that Detective Miller therefore “could have included in [his]

affidavit and [his] application for the search warrant the additional testing,

photographs, measurements[,] and re-enactment using the medical examiner

information but failed to do so.” And had he done so, Stansberry concedes, the

magistrate “would have given the [investigators] authority to conduct the search

which would have complied with the particularity requirements of the Fourth

Amendment.”

       Stansberry is mistaken in both his claim that Detective Miller’s search warrant

affidavit failed to describe his concerns, based on information from the medical

examiner, regarding the trajectory of the bullet and his claim that the affidavit failed to



                                            14
include the additional investigation he sought to perform regarding the bullet’s

trajectory.

       In his search warrant affidavit, Detective Miller averred that Stansberry told

investigators on the day of the shooting that Kiki had stepped into the bedroom and

shot herself, and Stansberry indicated that she had the gun in her right hand when she

did so. Detective Miller also stated that the medical examiner who performed Kiki’s

autopsy questioned whether she had shot herself. Detective Miller said that the

medical examiner had concluded that the bullet that struck Kiki “entered near the top

of [her] left breast and exited approximately three inches on a downward angle out

her mid right back.”     He averred that angle was not typical to a right-handed

individual shooting herself. Detective Miller also stated that after the bullet exited

Kiki’s back, it ultimately came to a rest about fifty-seven inches up a wall that was

behind her. Detective Miller averred that based on the trajectory of the bullet, and

Stansberry’s assertion that Kiki had been inside the bedroom when she shot herself,

he had concerns “as to the angle [Kiki] had to be in to cause the bullet to travel in the

direction noted and ending up in the wall at the height photographed.” Detective

Miller requested that a search warrant be issued “to obtain additional measurements,

additional photograph[s,] and crime scene processing using blue star to recover latent

blood evidence to either confirm or disprove Stansberry’s version of the shooting.”

       Thus, contrary to Stansberry’s assertion, Detective Miller’s search warrant

affidavit did explain his concerns regarding the bullet’s trajectory and whether it was

                                           15
consistent with Stansberry’s claim that Kiki had shot herself, and it further explained

those concerns were based in part on the medical examiner’s own, independent

concerns about whether the bullet’s trajectory was consistent with Kiki shooting

herself. Also contrary to Stansberry, Detective Miller’s affidavit requested that a

search warrant be issued expressly for the purpose of obtaining additional

measurements, additional photographs, and crime scene processing to “either confirm

or disprove Stansberry’s version of the shooting”—that is, to either confirm or

disprove Stansberry’s claim that Kiki shot herself.

      In sum, as we have noted, the search warrant expressly incorporated Detective

Miller’s affidavit for all purposes. See Groh, 540 U.S. at 557–58; Affatato, 169 S.W.3d at

316–17. Detective Miller’s affidavit stated that he had concerns about the bullet’s

trajectory that were in part based upon the medical examiner’s skepticism as to

whether the trajectory of the bullet was consistent with Kiki having shot herself. And

Detective Miller’s affidavit described that investigators intended to seize

measurements, photographs, and information gleaned from additional crime scene

processing that specifically related to the trajectory of the bullet that struck Kiki to

determine whether she had shot herself as Stansberry claimed. We conclude that

Detective Miller’s affidavit, which the search warrant incorporated, was sufficiently

particular to authorize the photographs and measurements that investigators took, as

well as the crime scene reconstruction they performed, during the March 12 search.

      We overrule Stansberry’s second point.

                                           16
III. STANSBERRY’S COMPLAINTS REGARDING THE ADMISSIBILITY
                   OF EXPERT TESTIMONY

       In his third, fourth, and fifth points, Stansberry argues the trial court erred by

admitting certain portions of testimony from Texas Ranger Clair Barnes and medical

examiner Tasha Greenburg, arguing those portions of testimony constituted expert

opinion testimony that was inadmissible under Rule 702 of the Texas Rules of

Evidence. Because each of those points is subject to the same standard of review, we

set forth the applicable standard of review once and refer to it as necessary in

considering each of those points.

       We review a trial court’s ruling on the admissibility of expert testimony for an

abuse of discretion. Wolfe v. State, 509 S.W.3d 325, 335 (Tex. Crim. App. 2017).

Under that standard, we will not disturb the trial court’s ruling so long as it falls within

the zone of reasonable disagreement. Id. Even if we conclude that a trial court’s

evidentiary ruling was an abuse of discretion, we will not reverse the trial court’s

judgment if the error was harmless.        See Tex. R. App. P. 44.2; Bosquez v. State,

446 S.W.3d 581, 585 (Tex. App.—Fort Worth 2014, pet. ref’d). Because Stansberry

asserts nonconstitutional error, in the event we find such error, we will disregard it

unless it affects a substantial right, that is, it had a substantial and injurious effect or

influence in determining the jury’s verdict. See Tex. R. App. P. 44.2(b); Bosquez,

446 S.W.3d at 585.




                                            17
                     A. RANGER CLAIR BARNES’S TESTIMONY

      Stansberry’s third and fourth points challenge portions of Ranger Barnes’s

testimony, and because these points overlap, we consider them together.

                                  1. Relevant Facts

      A little more than two months before trial, the State disclosed to Stansberry

that it intended to call Ranger Barnes as an expert at trial. Stansberry does not argue,

and our review of the voluminous record does not reveal, that Stansberry filed any

pretrial motions, or made arguments at any pretrial hearings, challenging Ranger

Barnes’s testimony under Rule 702.

      Ranger Barnes testified that the Texas Rangers generally assist other law

enforcement agencies with major criminal investigations. He stated that in his role as

a Texas Ranger, his primary responsibility was to provide assistance in Denton

County, that he assisted in homicide investigations, and that he performed all of the

officer-involved shooting reconstructions that resulted in injury or death within

Denton County. Ranger Barnes testified that he assisted with the investigation of this

case at the request of the Denton Police Department.

      During one portion of his testimony, Ranger Barnes opined that based on the

scene reconstruction investigators performed on March 12, the trajectory of the bullet

that struck Kiki was inconsistent with Stansberry’s story that Kiki shot herself. In his

third point, Stansberry argues the trial court erred by admitting this testimony because

it was an opinion that had to be given by a ballistics expert under Rule 702, Ranger

                                          18
Barnes did not qualify as such an expert, and even if he did, his methodology was

insufficiently reliable to be admitted under Rule 702.

      In another portion of his testimony, Ranger Barnes stated that the stippling

pattern—an injury to the flesh that is caused by unburned gunpowder or propellant

when a gun has been fired at close range to the victim—that appeared on Kiki’s body

did not match Stansberry’s story that Kiki shot herself. In his fourth point, Stansberry

argues the trial court erred by admitting this testimony because it could only be given

by an expert under Rule 702, and Ranger Barnes’s opinion was insufficiently reliable

to be admitted under Rule 702.

      The State replies to both points by arguing that Stansberry failed to preserve

them. Having thoroughly reviewed the record, we conclude the State is correct.

                                  2. Applicable Law

      To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion that states the specific grounds for the

desired ruling if they are not apparent from the context of the request, objection, or

motion. Tex. R. App. P. 33.1(a)(1); Douds v. State, 472 S.W.3d 670, 674 (Tex. Crim.

App. 2015). Further, the trial court must have ruled on the request, objection, or

motion, either expressly or implicitly, or the complaining party must have objected to

the trial court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d

259, 262–63 (Tex. Crim. App. 2013). A reviewing court should not address the merits



                                            19
of an issue that has not been preserved for appeal. Ford v. State, 305 S.W.3d 530, 532

(Tex. Crim. App. 2009).

      Moreover, to preserve error, a party generally must continue to object each

time the objectionable evidence is offered. Geuder v. State, 115 S.W.3d 11, 13 (Tex.

Crim. App. 2003); Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003) (citing

Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991)); Clay v. State,

361 S.W.3d 762, 766 (Tex. App.—Fort Worth 2012, no pet.). And a trial court’s

erroneous admission of evidence will not require reversal when other such evidence

was received without objection, either before or after the complained-of ruling.

Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010) (citing Leday v. State,

983 S.W.2d 713, 718 (Tex. Crim. App. 1998)); Lane v State, 151 S.W.3d 188, 193 (Tex.

Crim. App. 2004).

                           3. The Challenged Testimony

      On direct examination, Ranger Barnes stated that when he went to Stansberry’s

house on March 7, he did not believe Stansberry’s story “add[ed] up” because based

on his training in crime scene and shooting reconstruction, he thought the trajectory

of the bullet was unusual. The prosecutor asked him to define “trajectory,” and

Ranger Barnes replied that it meant “the bullet[’s] flight path.” When the prosecutor

thereafter asked Ranger Barnes to explain why he thought the trajectory of the bullet

did not match Stansberry’s story, Stansberry, with the jury still present, took him on

voir dire and ultimately objected, stating, “I’m going to object to any type of expertise

                                           20
questions unless they can establish that he’s an expert in the field of ballistics.” The

trial court stated, “For any ballistics questions, I’ll sustain that objection.” Stansberry

did not request a running objection. Immediately thereafter, Ranger Barnes continued

testifying, without objection, that based on his observations on March 7, if Kiki had

shot herself in the manner that Stansberry had said, the bullet’s trajectory would have

been different.

       When the prosecutor indicated that she was about to shift the line of

questioning to the scene reconstruction investigators conducted on March 12

pursuant to the search warrant, Stansberry objected again, stating, “Judge, for all the

reasons previously stated outside the jury’s presence, I’m going to object to this line of

questioning.” The trial court overruled the objection. Stansberry asked for a running

objection “so as to not interrupt the prosecutor after each question with regard to

March 12th,” a request the trial court granted.

      Without further objection, Ranger Barnes testified to the following.

Investigators sought a search warrant because they wanted to get back inside

Stansberry’s house and attempt to recreate the shooting. Ranger Barnes assisted other

investigators in executing the search warrant. Once inside, they performed a scene

reconstruction, which involved the use of cameras, trajectory kits,5 lasers, and a


      5
        A trajectory kit, according to Ranger Barnes, is “a series of rods that can be
screwed, threaded together. Some of them have lasers that you attach on one end of
the rods, some others have strings. There’s a tool for measuring angles, those types of
things.”

                                            21
dummy pistol equipped with a laser, in an effort to determine the trajectory of the

bullet that struck Kiki.

       Ranger Barnes then testified about how investigators performed the scene

reconstruction. They knew the angle at which the bullet entered into the front of

Kiki’s torso, the height at which it exited her back, and the height at which it came to

rest in the wall behind her. They placed a trajectory rod into the bullet hole that was

in the wall and attached a string to it. When Ranger Barnes then began to explain that

they used one of the investigators, Detective Dan Conrad, as an analogue to Kiki

because he and Kiki were approximately the same height, Stansberry took Ranger

Barnes on voir dire and objected “to any questioning with regard to some type of

crime scene reconstruction unless we can establish, one, that he’s got accurate

measurements before he did any type of whatever they did on March 12th, 2015; and,

two, can establish him as some type of an expert in this field.” The trial court

overruled those objections, and Stansberry did not request a running objection.

       Without further objection, Ranger Barnes continued testifying.            Because

Detective Conrad was approximately the same height as Kiki, investigators placed

pieces of tape on him where the bullet’s approximate entry and exit points were on

Kiki. Using the taped entry and exit points on Detective Conrad as an analogue to

Kiki, investigators determined the point of the bullet’s origin by tracing the flight path

the bullet would have had to travel in order to hit Kiki in the torso where it did, exit

her back where it did, and hit the wall where it did. In conducting the reconstruction

                                           22
in this fashion, investigators tried to prove Stansberry’s story was true, but they were

never able to get his story to “line up.” Specifically, according to Ranger Barnes,

investigators could not reconstruct a scenario where the angle of entry into Kiki’s

body would result from Kiki having the gun in her right hand and shooting herself.

He also opined that Kiki could not have shot herself at close range using her left hand

because there was no muzzle impact on her body, which would have been present had

she shot herself using her left hand. And he stated that there was no additional

evidence that would suggest Kiki’s wound resulted from a close contact gunshot

wound.

      The prosecutor then asked Ranger Barnes to describe a close contact gunshot

wound. He testified that in a close contact gunshot wound where the muzzle is up

against the body, the body will have burns because when the gun discharges, it is

essentially an explosion. He also said that when a gun fires, some of the gunpowder

will not be burned up, so if the gunshot is at close range, the victim’s body will

contain unburned gunpower. Ranger Barnes further stated that if the gun’s muzzle is

up against the body when fired, the victim’s skin would have tearing. And according

to Ranger Barnes, the closer the muzzle is to the body when fired, the more those

types of injuries and defects would be present. At this point, Stansberry again took

Ranger Barnes on voir dire and ultimately objected, stating, “I believe we’re on an area

that this witness cannot properly answer these questions. It’s beyond his realm of



                                          23
knowledge, and I object on those grounds.” The trial court overruled that objection,

and Stansberry did not request a running objection.

       Ranger Barnes then continued, stating again that the closer the gun’s muzzle is

to the body when fired, the more damage it will do and the more defects such as

powder burns would be present on the body. The prosecutor asked him to explain

what “stippling” was, and Ranger Barnes stated that it was “an injury to the flesh, and

it’s caused normally by unburned gunpowder or propellant. It’s hot. It’s hot enough

to burn, but it doesn’t burn off in the discharge of the projectile, discharge of the

bullet.”

       The prosecutor then switched the line of questioning and asked whether

investigators were eventually able to construct a scenario of the bullet’s trajectory

where the entry wound, exit wound, and the bullet hole in the wall all lined up.

Ranger Barnes said they had and explained that scenario had Kiki opening the master

bedroom door and stepping inside the bedroom with her left side presented. He

explained that scenario resulted in Kiki’s body being in the correct angle for the entry

wound, exit wound, and bullet hole in the wall to be in a straight line. Ranger Barnes

also stated that in this scenario, the gun would not have been in either of Kiki’s hands

when it was fired but rather would have been in the hand of someone else who was

sitting on the bed further in the room. Ranger Barnes testified that in addition to

matching the bullet’s trajectory, this scenario also matched the blood evidence that



                                          24
was at the scene. Ranger Barnes testified that the scenario they had developed based

on the scene was not consistent with the story Stansberry had told them.

      Ranger Barnes also testified that he and other officers went to a Drug

Enforcement Agency gun range to test fire some of the remaining ammunition in the

gun with which Kiki was shot. He said they were going to fire the ammunition into

white T-shirts so they could get a “rough idea” of what stippling pattern would be

present at different distances. Ranger Barnes testified that he and other officers

conducted this testing themselves because neither the Texas Department of Public

Safety’s Crime Lab Firearms Unit nor the Tarrant County Medical Examiner’s office

would perform that testing. According to Ranger Barnes, the reason those agencies

refused to do the testing was because the ammunition was reloaded ammunition, and

thus each bullet would not fire consistently.

      At the gun range, investigators fired the gun at white T-shirts from a distance

of six, twelve, and twenty-four inches.         Ranger Barnes testified that after he

performed this testing, he concluded that the stippling pattern on Kiki did not appear

to result from that gun being fired at her from close range. That is, according to

Ranger Barnes, the stippling pattern on Kiki did not match the information

Stansberry had provided to investigators.       The prosecutor concluded her direct

examination as follows:

      Q. At any point during your investigation, Ranger Barnes, were you able
      to make Mr. Stansberry’s story fit with the physical evidence?


                                           25
      A. No, ma’am.

      Q. Were you able to make it fit with what you saw in the scene?

      A. No, I wasn’t.

      Q. Were you able to make it fit with what you saw in those ER
      photographs?

      A. No, ma’am.

      Q. Were you able to make it fit with the reconstruction at his house?

      A. No, ma’am.

      Q. And were you able to make it fit with the reconstruction or semi-
      reconstruction at the DEA range?

      A. No, ma’am.

                                     4. Analysis

      Stansberry argues in his third point that the trial court erred by admitting

Ranger Barnes’s testimony that the trajectory of the bullet did not match his account

that Kiki shot herself. As we have outlined above, when Ranger Barnes testified

regarding his opinions about the trajectory of the bullet based on his initial

investigation and observations on March 7, Stansberry objected, in the jury’s presence,

on the ground that he was not an expert in ballistics.6 Although the trial court

sustained the objection, Stansberry did not obtain a running objection. Immediately

thereafter, Stansberry allowed Ranger Barnes to testify, without objection, that based


      6
        Stansberry erroneously states that his objection occurred at a hearing outside
the jury’s presence.

                                          26
on his investigation and observations on March 7, he believed the bullet’s trajectory

would have been different if Stansberry’s story was correct.

      When the State shifted its questioning to the March 12 search, Stansberry

objected again—this time to the “line of questioning.” The trial court overruled the

objections and granted Stansberry a running objection. But the trial court only

granted a running objection to those reasons that Stansberry had previously stated

“outside the jury’s presence,” which concerned the validity of the warrant issues

resolved in his second point. The jury was present when Stansberry earlier objected

that Ranger Barnes was not an expert. Thus, Stansberry’s running objection did not

encompass the objection that Ranger Barnes was not an expert in ballistics. Although

Stansberry again objected that Ranger Barnes was not an expert when he was

testifying about how investigators conducted the crime scene reconstruction,

Stansberry did not obtain a running objection at that point, either. And after that

point, Stansberry allowed Ranger Barnes to testify, without objection, that (1) based

on their scene reconstruction, investigators determined based upon the bullet’s

trajectory that Kiki had been shot while stepping into the master bedroom with her

left side presented by someone who was sitting on the bed further in the room; and

(2) that scenario was not consistent with what Stansberry had said happened.

      To preserve his Rule 702 objection regarding Ranger Barnes’s opinion that the

trajectory of the bullet did not match his account as to how the shooting occurred, it

was incumbent upon Stansberry to either continuously object each time that evidence

                                          27
was offered, obtain a running objection, or raise the objection at a hearing outside

jury’s presence. See Geuder, 115 S.W.3d at 13; Martinez, 98 S.W.3d at 193; Clay,

361 S.W.3d at 766. Stansberry failed to do so and, thus, failed to preserve his third

point.

         For the same reasons, we conclude Stansberry failed to preserve his fourth

point, in which he argues that Ranger Barnes’s opinion that the stippling pattern on

Kiki’s body did not match his story that Kiki shot herself. While at one point

Stansberry did object to Ranger Barnes’s qualifications to testify about close contact

gunshot wounds, he did not obtain a running objection. And after the trial court

overruled his objection, Stansberry allowed Ranger Barnes to testify, without

objection, that based upon the stippling testing investigators conducted at the gun

range, the stippling pattern that was present on Kiki’s body did not match

Stansberry’s story.    Because he failed to either continuously assert his Rule 702

objection to Ranger Barnes’s testimony regarding close-contact gunshot wounds,

obtain a running objection as to that testimony, or raise the objection outside the

jury’s presence, we conclude Stansberry failed to preserve his fourth point. See Geuder,

115 S.W.3d at 13; Martinez, 98 S.W.3d at 193; Clay, 361 S.W.3d at 766.

         We overrule Stansberry’s third and fourth points.

             B. MEDICAL EXAMINER TASHA GREENBURG’S TESTIMONY

         In his fifth point, Stansberry argues the trial court erred by admitting medical

examiner Tasha Greenburg’s opinion that the manner of Kiki’s death was homicide.

                                            28
Stansberry contends Dr. Greenburg’s opinion was inadmissible under Rules 702 and

705(c) of the Texas Rules of Evidence because in reaching her conclusion, she

impermissibly relied upon information that others had provided to her.

                                  1. Relevant Facts

      At a hearing outside the jury’s presence, Dr. Greenburg, a forensic pathologist

with the Tarrant County Medical Examiner, testified that she performed Kiki’s

autopsy on March 8, 2015, and finalized her autopsy report, which included her

conclusions as to the cause and manner of Kiki’s death, on August 27, 2015. Dr.

Greenburg stated that in reaching those conclusions, she relied in part on a critical

case review, which she explained was a conference at the medical examiner’s office

where all of the physicians, as well as the lead investigator, chief administrator, chief

of toxicology, and chief of crime lab gather together to present a case for discussion

and come to a consensus opinion about the case.

      Dr. Greenburg said that she also relied in part on information law enforcement

officers had provided to her that they had learned through their investigation,

including information about the shooting scene and Stansberry’s account of how the

shooting occurred, as well as the results of the stippling pattern testing investigators

had performed at the DEA gun range. Dr. Greenburg added that Tarrant County

medical examiners consistently conferred with a variety of different people in reaching

conclusions about the cause and manner of a person’s death and that it was a

common practice for medical examiners to obtain initial information from

                                           29
investigators before performing an autopsy. She also stated that when she meets with

investigators to obtain information relevant to an autopsy, they do not tell her how to

rule on the manner of a person’s death. Dr. Greenburg said that the manner-of-death

determination was an internal medical examiner’s decision that law enforcement

officers neither dictate nor participate in.

       Stansberry objected to the trial court admitting Dr. Greenburg’s testimony, and

the trial court overruled the objection. Once the jury returned, Stansberry again

objected, the trial court overruled the objection, and Stansberry obtained a running

objection.

   2. A Medical Examiner May Consider Information Outside of an Autopsy
        When Determining The Cause And Manner of a Person’s Death

       Stansberry argues first that Dr. Greenburg’s opinion was inadmissible as a

matter of law because she had no statutory authority to consider any information

from outside sources in making her cause and manner of death determinations. He

specifically points to the code of criminal procedure’s definition of the term

“Autopsy,” which means “a post mortem examination of the body of a person,

including X-rays and an examination of the internal organs and structures after

dissection, to determine the cause of death or the nature of any pathological changes

that may have contributed to the death.” See Tex. Code Crim. Proc. Ann. art. 49.01(1)

(West 2018). He contends that because nothing within that definition suggests a

medical examiner may seek information apart from her external and internal


                                               30
examination of the body when making her cause and manner of death determinations,

Dr. Greenburg was not authorized to consider any information that law enforcement

officers provided to her when making those determinations regarding Kiki’s death.

And because Dr. Greenburg testified that she did so, Stansberry argues, her opinion

was therefore inadmissible.

      Stansberry’s argument necessarily assumes that a medical examiner is required

to base her cause and manner of death determinations exclusively on an autopsy. He

has not provided any authority to support that assumption, and the code of criminal

procedure provides to the contrary. The code provides that a medical examiner is

authorized, and has the duty, to hold inquests in several situations, including cases in

which the circumstances of the person’s death is “such as to lead to suspicion that he

came to his death by unlawful means.” Tex. Code Crim. Proc. Ann. art. 49.25,

§ 6(a)(4) (West 2018). Under the statute, an inquest means “an investigation into the

cause and circumstances of the death of a person, and a determination, made with or

without a formal court hearing, as to whether the death was caused by an unlawful act

or omission.” Id. art. 49.01(2). This definition does not restrict the scope of a

medical examiner’s investigation to an autopsy.

      Additionally, the code expressly contemplates that a medical examiner may

conduct an inquest without performing an autopsy in at least some cases. For

example, article 49.25, section 9(a) provides that if, as a result of her investigation, a

medical examiner determines the cause of a person’s death beyond a reasonable

                                           31
doubt, she “shall file a report thereof setting forth specifically the cause of death” with

the appropriate agency. Id. art. 49.25, § 9(a) (West 2018). It then provides:

       If in the opinion of the medical examiner an autopsy is necessary, or if
       such is requested by the district attorney or criminal district attorney, or
       county attorney where there is no district attorney or criminal district
       attorney, the autopsy shall be immediately performed by the medical
       examiner or a duly authorized deputy.

Id. By mandating that an autopsy shall be performed only if the medical examiner

deems it necessary or another authorized official request it, it follows that article

49.25, section 9(a) authorizes a medical examiner to make a cause of death

determination without performing an autopsy in cases where she deems an autopsy

unnecessary and an authorized official has not requested one.             The code also

contemplates that a medical examiner’s inquest may include information from third

parties, providing that in conducting an inquest, the medical examiner “may

administer oaths and take affidavits.” Id. 49.25, § 6(c).

       Thus, to the extent Stansberry argues that Dr. Greenburg’s opinion was

inadmissible merely because she was not authorized to consider information outside

of Kiki’s autopsy, we conclude that the code of criminal procedure provides

otherwise.

  3. Dr. Greenburg’s Testimony as to The Manner of Death Was Sufficiently
       Based on Scientific, Technical, or Other Specialized Knowledge

       We turn next to Stansberry’s argument that even if Dr. Greenburg was

authorized to obtain information outside of Kiki’s autopsy, her opinion was


                                            32
nevertheless inadmissible under Rule 702 of the rules of evidence. Relying on Iowa

caselaw, he argues that because Dr. Greenburg, in reaching her cause and manner of

death determinations, relied on the results of the stippling pattern testing investigators

performed at the DEA gun range, as well as Stansberry’s account of the shooting as

relayed to her by investigators, her opinion was not sufficiently based on scientific,

technical, or specialized knowledge such that it would assist the jury. See Tyler v. State,

867 N.W.2d 136, 153–165 (Iowa 2015). Assuming, without deciding, this nonbinding

Iowa case is applicable here, we conclude it is distinguishable.

      Tyler involved a mother’s conviction for murdering her newborn baby.

867 N.W.2d at 143. The medical examiner, Dr. Jonathan Thompson, performed an

autopsy and concluded that the cause of the child’s death was “Bathtub drowning”

and the manner of the child’s death was homicide. Id. at 148–49. Dr. Thompson

testified that based on the autopsy alone, he would have been unable to determine

whether the baby had died by drowning. Id. at 149–50. He further stated that the

only basis for his conclusions that the cause of death was drowning and that the

manner of death was homicide was his viewing of a video of an interview the mother

had given to the police, in which she stated that the baby had been born alive and that

she had put him in a bathtub and turned on the water for the purpose of drowning

him. Id. at 147, 150. Dr. Thompson confirmed that had the mother told police that

the baby was stillborn, he would have classified the death as a stillbirth. Id. at 150.

And he testified that was because the actual medical examination, medical testing, and

                                            33
scientific testing he had performed was inconclusive. Id. The trial court allowed this

testimony to be admitted. Id.

      Applying Rule 5.702 of Iowa’s Rules of Evidence, which is identical to our Rule

702, the Iowa supreme court concluded that Dr. Thompson’s cause and manner of

death opinions were inadmissible because they were not sufficiently based on

scientific, technical, or other specialized knowledge so as to assist the jury. Id. at 164.

In doing so, the court stated that “there are circumstances when a medical examiner’s

opinions on cause or manner of death may assist the jury, even when such opinions

are based in part on witness statements or information obtained through police

investigation” but that there is “no bright-line rule for determining whether a medical

examiner may opine on cause or manner of death when his or her opinions are based,

in whole or in part, on such information.” Id. at 162. The court stated that, instead,

      whether a medical examiner’s opinion on cause or manner of death is
      admissible depends on the particular circumstances of each case. For
      example, when a medical examiner bases his or her opinion of cause or
      manner of death largely on witness statements or information obtained
      through police investigation, such opinions would ordinarily be
      inadmissible under rule 5.702 because they would not assist the trier of
      fact. In contrast, when a medical examiner bases his or her opinion on
      cause or manner of death primarily on the autopsy, such opinions will
      likely assist the jury in understanding the evidence and would ordinarily
      be admissible.

Id. at 162–63 (citations omitted).     Because Dr. Thompson had testified that his

opinions as to the child’s cause and manner of death were based “primarily, if not

exclusively” on the mother’s inconsistent and uncorroborated statements to police, as


                                            34
opposed to objective medical findings, the court concluded that those opinions were

not based on his scientific, technical, or other specialized knowledge and thus did not

assist the trier of fact. Id. at 163–64. For that reason, the court concluded those

opinions were inadmissible under Rule 5.702. See id. at 164–65.

      In contrast to Tyler, Dr. Greenburg’s testimony does not reflect that she relied

exclusively or primarily on the results of the stippling pattern testing investigators

performed at the DEA gun range or Stansberry’s account of the shooting in forming

her opinions as to the manner of Kiki’s death. Dr. Greenburg testified to the jury that

she performed an autopsy on Kiki. She observed that Kiki had a gunshot wound,

with an entrance wound at her left upper chest and an exit wound at the right side of

her back that measured a little lower than the entrance wound. Dr. Greenburg

observed that if looking at the front of Kiki, the bullet traveled through the front of

Kiki’s body to the back in a downward, left to right trajectory and that the bullet

traveled in basically a straight line. She stated that the bullet traveled through the

upper lobe of Kiki’s left lung, then through the root of her pulmonary artery, then

through her esophagus, before grazing the lower lobe of her right lung, and ultimately

exiting her back. Dr. Greenburg testified that she determined the cause of Kiki’s

death to be a gunshot wound to the chest.

      Dr. Greenburg also testified regarding the manner of Kiki’s death, which she

determined was homicide. As part of her examination of Kiki’s body, she attempted

to determine how close the gun was to her body when it was fired. Dr. Greenburg

                                          35
did not observe a muzzle imprint on Kiki’s body, nor did she note any soot deposits.

She did, however, notice sparse gunpowder tattooing on Kiki’s upper chest and lower

neck. She observed that there was no gunpowder tattooing on either of Kiki’s arms.

      When the prosecutor asked whether it would help the jury if she could

demonstrate some of the possible ways Kiki could have shot herself, Dr. Greenburg

said that it would. Dr. Greenburg explained that in the course of her investigation,

she had attempted to recreate different shooting scenarios on her own and with

people in her office in order to understand how the shooting occurred.           Dr.

Greenburg performed an in-court demonstration in front of the jury where she

demonstrated the angle at which the gun must have been situated in order to create a

bullet trajectory that matched Kiki’s wound. She further testified that based on her

autopsy, she did not believe the angle she had demonstrated was consistent with

someone shooting herself, whether by accident or suicide. Her testimony continued:

      [PROSECUTOR:] Q. Okay. Just use your right hand and point the
      gun towards your chest at the angle at which this would have had to
      occur. Do your autopsy findings support this scenario occurring?

      A. No.

      Q. Now put the gun in your left hand. This is the last one we’ll do.
      And hold the trigger or -- with your thumb, if that makes sense. Hold it
      out as far as you possibly can. And the angle at which the entry-to-exit
      wound would have occurred, is that approximately correct?

      A. Yes.

      Q. If someone did this, whether it is accident or suicide, what would
      you expect to see on their arms right there?

                                        36
      A. Well, we talked about the fact that coming from the barrel of the gun
      is going to be some soot and also that gunpowder. So within this
      vicinity from the barrel of the gun those particles should be deposited on
      a surface that is near it.

      Q. Did you see any of that on [Kiki]?

      A. No.

      Dr. Greenburg also testified that she had conducted the critical case review,

that it involved other medical examiners in her office, and that they reached a

consensus that the manner of Kiki’s death was homicide. Dr. Greenburg explained

that the factors they had considered in making that determination included the

characteristics of the wound that

      allow us as forensic pathologists to look at that wound and give our
      interpretation of what we call the wound ballistics and look at the path
      of the wound in the body and also look at anything relating to the scene
      about where that projectile may have been recovered to put together a
      scenario for how that happened, as well as looking at possible ways for
      that injury to have occurred.

She further testified that although she had met with law enforcement between the

time of the autopsy and the time she completed her report, she did not allow them to

dictate what her opinion needed to be, stating, “[t]hat’s not the way we work.”

      Thus, unlike Tyler, Dr. Greenburg’s testimony does not reflect her manner-of-

death conclusion was based primarily or exclusively on uncorroborated information

communicated to her by third parties as opposed to her own scientific, technical, or

other specialized knowledge. See id. at 164–65. Rather, her testimony reflects that


                                          37
determination was based on her examination of Kiki’s body, including the wound

pattern and trajectory of the bullet and her own attempts to recreate shooting

scenarios that would result in the same wound pattern, trajectory, lack of soot deposit,

and sparse gunpowder tattooing that she observed during the autopsy. Accordingly,

assuming the Iowa supreme court’s analysis in Tyler is applicable in construing Rule

702 here, because Dr. Greenburg’s manner-of-death opinion was not based primarily

or exclusively on nonscientific, nontechnical, or nonspecialized knowledge such that it

was unhelpful to the jury, we conclude the trial court did not abuse its discretion by

admitting her testimony regarding the manner of Kiki’s death. See id.

      We overrule Stansberry’s fifth point.

                                IV. CONCLUSION

      Having overruled all of Stansberry’s points, we affirm the trial court’s

judgment. Tex. R. App. P. 43.2(a).


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 13, 2018




                                          38